DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7 the limitation “to weld same” is indefinite because it is unclear as to what “same” is referring to.
Claim 17 recites the limitation "the slit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 17, line 4 the limitation “to weld same” is indefinite because it is unclear as to what “same” is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kensrue (US 3,843,866).
With respect to claim 17, Kensure teaches a welding apparatus (title) comprising a linear actuator unit having a carriage (disclosed carriage structure) linearly displaceable along the slit (weld joint slit) (figures and column 3, line 29-column 4, line 26); a welding unit (69) mounted to the carriage having a torch (72) and adapted to be in proximity to parts (12, 13) to weld via the slit (broadest reasonable interpretation) to transmit current (column 1, lines 36-45; and column 6, line 43-column 7, line 1) to the parts to weld same; and an oscillator device (31) is mounted to the carriage with at least one rotational degree of freedom, the oscillator device supporting the torch for inducing an oscillatory movement of the torch through linear displacement of the carriage (figure 3; and column 4, lines 13-column 6, line 29). 
With respect to claim 18, Kensure teaches wherein an axis of the rotational degree of freedom of the oscillator device is substantially parallel to a direction of the linear displacement of the carriage (figures 3 and 5-6; and column 4, lines 13-column 6, line 29). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kensure as applied to claims 17-18 above, and further in view of Kensure et al. (US 4,131,783) (hereafter Kensure ‘783).
With respect to claims 19-20, Kensure does not teach wherein a centering mechanism is mounted to the carriage with another rotational degree of freedom, the centering mechanism adapted to be guided along an edge of the parts to follow a trajectory of the edge; and wherein the centering mechanism has a pair of rotatable arms, rollers being mounted at the end of the arms and are configured to roll along the edge of the parts. 
However, Kensure ‘783 teaches a centering mechanism (guide wheel assembly 18) is mounted to the carriage with another rotational degree of freedom, the centering mechanism adapted to be guided along an edge of the parts to follow a trajectory of the edge (figures 3-4); and wherein the centering mechanism has a pair of rotatable arms (72a, 72b), rollers (78) being mounted at the end of the arms and are configured to roll along the edge of the parts (figures 3-4; and column 4, line 43-column 5, line 31).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the guide wheel assembly of Kensure ‘783 on the apparatus of Kensure in order to ensure that the welding torch is in the proper location during welding.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735